Exhibit 10.3

 

WASHINGTON GROUP INTERNATIONAL, INC.

EQUITY AND PERFORMANCE INCENTIVE PLAN

 


PERFORMANCE UNIT PARTICIPANT AGREEMENT

 

 

This Agreement (the “Agreement”), dated as of
                                     , is made by and between Washington Group
International, Inc., a Delaware corporation hereinafter referred to as
“Corporation”, and                                      , an employee of the
Corporation or Subsidiary of the Corporation, hereinafter referred to as
“Participant.”

 

WHEREAS, the Corporation wishes to afford the Participant an opportunity to earn
incentive compensation under the Corporation’s Long-Term Incentive Program
(“LTIP”) by achieving objectives that are in the long-term interest of the
Corporation and its shareholders; and

 

                WHEREAS, the Board may authorize the granting of Performance
Units under the Plan (as hereinafter defined), the terms of which are hereby
incorporated herein by reference and made a part hereof; and

 

                WHEREAS, the Board has authorized the grant of Performance Units
to the Participant by a resolution duly adopted on
                                     , and incorporated herein by reference;

 

                NOW, THEREFORE, in consideration of the mutual covenants
contained herein and other good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto do agree as follows:

 

ARTICLE I

DEFINITIONS

 

Wherever the following terms are used in this Agreement with initial capital
letters, they shall have the meanings specified in the Plan unless the context
clearly indicates otherwise.

 

Section 1.1 — Board

Section 1.2 — Change in Control

Section 1.3 — Code

Section 1.4 - Common Shares

Section 1.5 - Corporation

Section 1.6 — Management Objectives

Section 1.7 — Subsidiary

Section 1.8 — Years of Service

 

Wherever the following terms are used in this Agreement with initial capital
letters, they shall have the meanings specified below unless the context clearly
indicates otherwise.  The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.

 

--------------------------------------------------------------------------------


Section 1.9 - Beneficiary

 

                “Beneficiary” means the person or persons properly designated by
the Participant to receive the Participant’s benefits under this Agreement in
the event of the Participant’s death, or if the Participant has not designated
such person or persons, or such person or persons shall all have pre-deceased
the Participant, the executor, administrator, or personal representative of the
Participant’s estate.  Designation, revocation, and redesignation of
beneficiaries must be made in writing in accordance with rules established by
the Corporation and shall be effective upon delivery to the Corporation.

 

Section 1.10 - Compensation Committee

 

                “Compensation Committee” means the compensation committee of the
Board, as constituted from time to time.

 

Section 1.11 — Par Value

 

                “Par Value” means the value assigned to each Performance Unit at
the time of grant and represents the amount that the Corporation will pay for
each Performance Unit if the Corporation achieves 100% of its predetermined
Management Objectives during the applicable Performance Period.

 

Section 1.12 — Performance Period

 

                “Performance Period” means the three-fiscal-year period of the
Corporation commencing                                      , and ending
                                     ; provided, however, that the Performance
Period may be shortened in the event of a Change in Control as set forth in
Section 4.4.

 


SECTION 1.13 — PERFORMANCE UNIT

 

                “Performance Unit” means a bookkeeping entry that records a
right to payment, the value of which is contingent upon performance as measured
against pre-determined Management Objectives over the Performance Period.

 

Section 1.14 - Plan

 

“Plan” means the Washington Group International, Inc. Equity and Performance
Incentive Plan, as the same may be amended or restated from time to time.


 

 

--------------------------------------------------------------------------------


 


ARTICLE II

AWARD OF PERFORMANCE UNITS


 


SECTION 2.1 — GRANT OF AWARD

 

In consideration of the Participant’s execution of this Agreement and for other
good and valuable consideration, on the date hereof, the Corporation irrevocably
awards to the Participant           Performance Units with a Par Value of $10.00
per unit, upon the terms and subject to the conditions set forth in the Plan and
in this Agreement.

 

Section 2.2 — Performance Measures

 

                The Management Objectives that will be used to determine the
actual value of the Performance Units awarded under this Agreement will be the
Corporation’s average earnings per share (“EPS”) of Common Shares during the
Performance Period and the Corporation’s average return on invested capital
(“ROIC”) during the Performance Period.  A separate target goal for each
Management Objective (EPS and ROIC) has been established for each year of the
Performance Period.  These target goals are set forth on Exhibit A to this
Agreement.  The average EPS and the average ROIC will be determined by
calculating the percentage of the target goal achieved each year (i.e., dividing
each year’s actual results for EPS and ROIC by the respective target goal for
that year) and then calculating the average of the percentages for all years in
the Performance Period (i.e., adding the percentages and dividing by the number
of years in the Performance Period).

 

Example:  If Corporate ROIC equaled 100% of the target goal in [first year],
120% of the target goal in [second year] and 110% of the target goal in [third
year], then the three-year average ROIC would equal 110%.

 

EPS for any year will be calculated by dividing net income (as defined for the
Short-Term Incentive Plan) by the weighted average number of Common Shares
outstanding during the year.

 

ROIC for any year will be calculated by dividing net income (as defined for the
Short-Term Incentive Plan) + tax-effected interest expense by the average equity
and debt.

 

All amounts will be determined by the Corporation’s finance department and
certified by the Compensation Committee.

 


SECTION 2.3 — PERFORMANCE UNIT VALUES

 

                At the end of the Performance Period, the Compensation Committee
shall value each Performance Unit using the Performance Unit Value Matrix set
forth in Exhibit A and the Corporation’s actual results during the Performance
Period.  Notwithstanding any other provision of this Agreement or the Plan, no
Performance Unit awarded under this Agreement may have a value greater than
$20.00.  For levels of actual performance between any two amounts set forth on
the Performance Unit Value Matrix, the value of the Performance Units will be
calculated by prorating between the values assigned to the specified performance
levels, giving equal weighting to each Management Objective.

 


 


ARTICLE III

 


SECTION 3.1 — PAYMENT IN ORDINARY COURSE

 

                If the Participant remains actively employed with the
Corporation or a Subsidiary through the date of payment, the value of the
Performance Units shall be paid to the Participant as soon as administratively
practical after the February Board meeting following the end of the Performance
Period.  Payment shall be in cash except that the Compensation Committee may
determine in its discretion to permit payment in the form of Common Shares or
Deferred Shares or an election to receive Deferred Shares of the Corporation,
subject to availability under the Plan, to the extent necessary for the
Participant to satisfy any applicable stock ownership guidelines.

 

--------------------------------------------------------------------------------



SECTION 3.2 — PAYMENT IN THE EVENT OR RETIREMENT, DEATH OR DISABILITY

 

                Notwithstanding the foregoing, if, solely because of the
Participant’s death, permanent and total disability (within the meaning of
Section 22(c)(3) of the Code) or retirement at or after the attainment of (a)
age 65, (b) age 55 with at least 10 Years of Service, or (c) 30 Years of
Service, the Participant’s employment with the Corporation or a Subsidiary
terminates before payment is made but at least 180 days after the Performance
Units were granted, the Participant (or the Beneficiary in the case of the
Participant’s death) shall be entitled to receive a prorated portion of the
value of the Performance Units as soon as administratively practical after the
February Board Meeting following the end of the Performance Period.  The amount
that the Participant (or Beneficiary) shall be entitled to receive shall be
determined by multiplying the value of the Performance Units by a fraction, the
numerator of which is the number of days during the Performance Period that the
Participant was employed by the Corporation or a Subsidiary and the denominator
of which is the total number of days in the Performance Period.

 


SECTION 3.3 — TAXES

 

                Any taxes required by federal, state or local laws due on
payment of the value of Performance Units will be withheld by the Corporation. 
The Participant hereby authorizes the necessary withholding by the Corporation
to satisfy such tax withholding obligations prior to payment.

 

 


ARTICLE IV


OTHER PROVISIONS

 


SECTION 4.1 — NO GUARANTEE OF EMPLOYMENT

 

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ of the Corporation or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Corporation or its
Subsidiaries, which are expressly reserved, to discharge the Participant at any
time for any reason whatsoever, with or without cause.

 

Section 4.2 — Administration

 

The Board shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Board in good faith shall be final and binding upon the Participant, the
Corporation and all other interested persons.  No member of the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or a Performance Unit.

 


SECTION 4.3 — PERFORMANCE UNITS NOT TRANSFERABLE

 

                Performance Units under the Plan may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution; provided, however, the Participant may designate a Beneficiary
to receive payment after his death.  No Performance Unit or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Participant or

 

--------------------------------------------------------------------------------


his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 4.3
shall not prevent transfer by will or by the applicable laws of descent and
distribution.  During the Participant’s lifetime, the value of Performance Units
shall be paid only to the Participant or his guardian or legal representative.

 


SECTION 4.4 — CHANGE IN CONTROL

 

                The Performance Period shall end immediately upon the occurrence
of a Change in Control and the value of each Performance Unit shall be equal to
the greater of (a) the Par Value set forth in this Agreement and (b) the value
determined under Section 2.3 of this Agreement based upon the Corporation’s
actual results for the shortened Performance Period.  The value of the
Performance Units shall become payable immediately upon the Change in Control.

 

 

Section 4.5 — Amendment

 

This Agreement is subject to the Plan. The Board may amend the Plan and the
Compensation Committee may amend this Agreement at any time and in any way,
except that any amendment of the Plan or this Agreement that would impair the
Participant’s rights under this Agreement may not be made without the
Participant’s written consent.

 


SECTION 4.6 — NOTICES

 

                Any notice to be given under the terms of this Agreement to the
Corporation shall be addressed to the Corporation in care of its Secretary, and
any notice to be given to the Participant shall be addressed to him or her at
the address given beneath his or her signature hereto.  By a notice given
pursuant to this Section 4.6, either party may hereafter designate a different
address for notices to be given to him or her.  Any notice which is required to
be given to the Participant shall, if the Participant is then deceased, be given
to the Participant’s personal representative if such representative has
previously informed the Corporation of his status and address by written notice
under this Section 4.6.  Any notice shall be deemed duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

Section 4.7 — Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 4.8 — Governing Law

 

This Agreement shall be administered, interpreted and enforced under the
internal substantive laws of the State of Delaware.

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement.





 

 

 

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Larry L. Myers

 

 

 

 

 

 

Senior Vice President — Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant’s Social Security Number

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT’S ADDRESS

 

 

Spousal Consent

 

The undersigned has read and is familiar with the preceding Agreement and the
Plan and hereby consents and agrees to be bound by all the terms of the
Agreement and the Plan.  Without limiting the foregoing, the undersigned
specifically agrees that the Corporation may rely on any authorization,
instruction or election made under the Agreement by the Participant alone and
that all of his or her right, title or interest, if any, in the Performance
Units, whether arising by operation of community property law, by property
settlement or otherwise, shall be subject to all such terms.

 

 

 

 

 

 

SPOUSE’S SIGNATURE

 

 

 

 

 

 

 

 

Printed Name

 

 

 

--------------------------------------------------------------------------------